     Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 1 of 37. PageID #: 1003




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 WILLIAM JORDAN,                                  )    Case No. 1:19-cv-2392
                                                  )
        Plaintiff,                                )
                                                  )    MAGISTRATE JUDGE
        v.                                        )    THOMAS M. PARKER
                                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )    MEMORANDUM OPINION AND
                                                  )    ORDER
        Defendant.                                )

I.     Introduction

       Plaintiff, William Jordan, seeks judicial review of the final decision of the Commissioner

of Social Security, denying his applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) under Titles II and XVI of the Social Security Act. This

matter is before me pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3), and the parties consented to my

jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. ECF Doc. 11. Because Jordan has

failed to show that his “new evidence” is chronologically relevant to his claims, his request for a

Sentence Six remand must be denied. Nevertheless, the ALJ failed to apply proper legal

standards in weighing Dr. Rhiew’s opinion; that failure was harmless only with respect to the

August 2013 through March 2015 RFC period but not the March 2015 through November 2018

RFC period; and the ALJ otherwise applied proper legal standards and reached a decision

supported by substantial evidence in evaluating Dr. Khooblall’s opinion and Jordan’s left

shoulder impairment. Accordingly, the ALJ’s decision: (1) concluding that Jordan was not
       Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 2 of 37. PageID #: 1004




disabled from August 15, 2013 through March 5, 2015 must be affirmed; and (2) concluding that

Jordan was not disabled from March 6, 2015 through November 14, 2018 must be vacated and

remanded for the ALJ to apply proper legal standards in the evaluation of Dr. Rhiew’s opinion.

II.       Procedural History

          Jordan applied for DIB and SSI on July 1, 2014. (Tr. 181, 441-63). 1 Jordan alleged that

he became disabled on August 15, 2013, due to herniated discs in his lumbar spine, arthritis in

his back, high blood pressure, and a learning disability. (Tr.181). The Social Security

Administration denied Jordan’s claim initially and upon reconsideration. (Tr. 181-241). Jordan

requested an administrative hearing. (Tr. 307-08). ALJ Penny Loucas initially heard Jordan’s

case on April 13 and July 27, 2016; found that Jordan was able to perform his past work as a

hand packager and grinder; and denied the claims in a September 13, 2016, decision.

(Tr. 121-180, 242-269). The Appeals Council determined that the record was not sufficiently

developed to support the ALJ’s decision and remanded the case to the ALJ with instructions to:

(1) comply with the regulations and social security rulings; (2) obtain supplemental evidence

from a vocational expert if the ALJ proceeded to Step Five; and (3) offer the claimant an

opportunity for a new hearing. (Tr. 272). The ALJ conducted a new hearing on April 4, 2018

and denied Jordan’s claims in a November 14, 2018 decision. (Tr. 20-120). Jordan again sought

Appeals Council review and submitted new evidence from December 12 and 21, 2018.

(Tr. 438-440; see also Tr. 8-14). On September 17, 2019, the Appeals Council declined further

review, rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1-7). On

October 15, 2019, Jordan filed a complaint to obtain judicial review. ECF Doc. 1.




1
    The administrative transcript appears in ECF Doc. 9.

                                                      2
       Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 3 of 37. PageID #: 1005




III.     Evidence

         A.     Personal, Educational, and Vocational Evidence

         Jordan was born on January 11, 1971, and he was 42 years old on the alleged onset date.

(Tr. 441). Jordan was enrolled in special education classes when school-aged, and he completed

the 11th grade. (Tr. 511, 526). Jordan had past work experience as a hand packager,

dishwasher, kitchen helper, transport driver, punch press operator, stacker, inspector, and

grinder. (Tr. 167-70, 511, 526). But he was not able to perform any of his past relevant work.

(Tr. 37).

         B.     Relevant Medical Evidence

         On March 19, 2013, Jordan told Robert Jones, DO, that he had worsening back pain after

having recently moved furniture. (Tr. 642). Jordan said that he originally injured his back while

working at a steel factory when he was 18, but instead of seeking treatment for his back pain he

had “just been dealing with the pain” since the injury. (Tr. 642). Jordan said that ibuprofen gave

him “minimal relief,” and he denied having any other medical problems. (Tr. 642). Physical

examination showed that Jordan was atraumatic, had no edema or deep vein thrombosis, had no

noted problems in his thoracic or lumbar spine, could move all four extremities, had 5/5 strength

in his legs, had a normal gait, and had tenderness and prominence in his upper sacrum.

(Tr. 642-43). Dr. Jones determined that Jordan had chronic lumbar back pain with findings that

suggested cauda equina radiculopathy. (Tr. 643).

         On June 19, 2013, Jordan told medical student Carwyn Sposit that he had chronic back

pain, which he described as “sharp.” (Tr. 637). Jordan said he also had some numbness and

tingling in his low back, but no radiation. (Tr. 637). Jordan rated his pain as “greater than 10 out

of 10.” (Tr. 637). Jordan denied having any other joint or muscle pain. (Tr. 637). Sposit noted



                                                 3
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 4 of 37. PageID #: 1006




that Jordan’s back pain was worse with forward flexion, rotation, sitting, and standing.

(Tr. 637). On examination, Jordan had a symmetric spine with no abnormal curvature.

(Tr. 637). His range of motion was limited, and he had tenderness over his lumbar spine above

the sacrum. (Tr. 637). He also had a positive straight leg raise. (Tr. 637). Sposit referred

Jordan for a spine center consult and prescribed Ultram, Tylenol, and Neurontin. (Tr. 637).

       On July 23, 2013, Jordan told Emily Ferrall, CNP, that he’d had intermittent low back

pain since he was 18, that his pain was worse with movement, and that he got “moderate relief”

from Ultram, Tylenol, and Neurontin. (Tr. 635). Jordan denied having any numbness, tingling,

weakness, or paresthesias. (Tr. 635). On examination, Jordan had slight tenderness in his

sacral/lumbar area, negative straight leg raise, pain with range of motion, and an “appropriate”

gait. (Tr. 636). Ferrall continued Jordan’s medications, added Naprosyn for pain, and

recommended that he do back exercises. (Tr. 636). Ferrall also noted that Jordan was morbidly

obese and recommended that he lose weight through diet and exercise. (Tr. 636).

       On July 29, 2013, Jordan saw Michael Harris, MD, for a physical medicine and

rehabilitation consultation. (Tr. 631). Dr. Harris noted that Jordan was morbidly obese and

originally injured his back after he bet his boss that he could lift 500 pounds when he was

18 years old. (Tr. 631). Dr. Harris noted that Jordan had increasing difficulty lifting, and that

his pain was worse with stooping, bending, and lifting. (Tr. 631-32). Jordan told Dr. Harris that

he took Motrin for his pain, and that Ultram did not work. (Tr. 632). On examination, Jordan

had tenderness in his lumbosacral junction, slight limitation of flexion, and normal extension and

bending. (Tr. 632). Dr. Harris directed Jordan to stop taking Motrin, prescribed Lodine, and

referred Jordan to physical therapy and weight management. (Tr. 632). Dr. Harris also ordered

x-rays of Jordan’s spine, which showed moderate to marked narrowing in the L1-2, L4-5, and



                                                 4
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 5 of 37. PageID #: 1007




L5-S1 spaces, moderate narrowing in the L2-3 space, and mild narrowing in the L3-4 space with

degenerative spondylosis of the vertebral body end plates at the L1-2 and L5-S1 levels. (Tr. 632,

646). Jordan also had mild bilateral sacroiliitis, but his spinal alignment was normal, and he did

not have spondylosis or spondylolisthesis. (Tr. 646). At a follow-up on October 1, 2013, Jordan

told Dr. Harris that he had 10/10 pain in his lumbar spine, his pain was worse with prolonged

sitting and ambulation, and Lodine had not helped. (Tr. 630). Jordan said that he had not started

physical therapy or pain management, and Dr. Harris recommended that he start both.

(Tr. 630-31). Dr. Harris also prescribed Mobic and said that he would consider a lumbar medial

branch block if Jordan’s pain persisted. (Tr. 631). On March 31, 2015, Dr. Harris ordered

Jordan a lumbar transforaminal epidural steroid injection. (Tr. 700).

       On October 1, 2013, Jordan saw Diana Ina, PT, for physical therapy. (Tr. 627). Jordan

told Ina that he had increased pain with walking, sitting, cleaning the house, and standing to

cook. (Tr. 627). Jordan also said that PT and massages had helped his back pain in the past after

he was in a motor vehicle accident. (Tr. 627). Ina noted that, on examination, Jordan had

significantly poor sitting/standing posture, reduced lumbar range of motion, limited flexibility,

decreased strength in his right leg, and increased tenderness in his L4-5 and central sacrum area.

(Tr. 628-29).

       On December 19, 2013, Jordan told Elva Thompson, CNP, that he had chronic back pain

since he had lifted 500 pounds as an 18-year-old. (Tr. 624). He had tried gabapentin and

meloxicam without relief, but Motrin 800mg gave him “some relief.” (Tr. 624). Jordan denied

having any weakness, gait problems, or numbness. (Tr. 626). On examination, Jordan had

diffuse paraspinal muscle tenderness, but he did not have any noted problems in his extremities




                                                 5
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 6 of 37. PageID #: 1008




and his muscular strength was intact. (Tr. 626). Thompson diagnosed Jordan with chronic low

back pain and recommended that he use Motrin pro re nata. (Tr. 626).

       On July 23, 2014, Jordan told Garett Helber, DO, that he had chronic low back pain that

got worse with cutting grass, lifting, and bending over. (Tr. 654). Jordan said that lying down

reduced his pain, and that his legs would “lock up” if he pushed himself. (Tr. 654). Jordan

denied any joint swelling or myalgias. (Tr. 655). On examination, Jordan’s spinal posture was

within normal limits, his muscle bulk was normal, he had no pain on spinal palpation, he had

normal muscle tone, he had an antalgic gait, he had limited range of motion on lumbar flexion,

and he had full range of motion on lumbar extension. (Tr. 656). Dr. Helber diagnosed Jordan

with low back pain, lumbar spondylosis, and lumbar facet arthropathy. (Tr. 657). Dr. Helber

prescribed baclofen and ibuprofen and recommended that Jordan receive physical therapy.

(Tr. 657). Dr. Helber also noted that chiropractic manipulation or acupuncture might help if his

medications and physical therapy did not. (Tr. 657).

       On July 25, 2014, Baldeep Gill, MA, noted that Jordan had middle lower back pain with

radiation through both legs to his thighs, knees, and feet. (Tr. 756). Gill noted that Jordan had

used NSAIDs and did not go to physical therapy. (Tr. 756).

       On April 28, 2015, Jordan told Dr. Harris that he did not notice a difference with an

increased Topamax dose, and that he started having muscle spasms in his left lumbar area when

he walked. (Tr. 763). Jordan said that he took Flexeril and Percocet, which made him sleepy,

but also made him feel “a little better.” (Tr. 763). Jordan also said that he had chronic numbness

and tingling, and that he had broken his cane a week before his appointment. (Tr. 763).

Dr. Harris noted that a march 5, 2015, MRI showed degenerative disc disease, foraminal

impingement, and multilevel facet arthropathy, but Jordan’s lumbar alignment was normal.



                                                 6
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 7 of 37. PageID #: 1009




(Tr. 764). Jordan also had protrusion in his L4-5 space with moderate compression of the

L5 nerve root, and he had protrusion in his L5-S1 space without nerve compression. (Tr. 764).

Jordan had mild impingement on the caudal aspect of his neural foramina at the L4-5 and

L5-S1 levels, but he did not have critical canal stenosis. (Tr. 764). On examination, Dr. Harris

noted “marked tenderness” in Jordan’s lumbosacral region and bilateral paraspinals, and his

range of motion was “markedly decreased.” (Tr. 765). Jordan had normal lower extremity

sensation and strength. (Tr. 765). Dr. Harris refilled Jordan’s Topamax, increased his

Trazadone, recommended that he use Percocet “very sparingly,” prescribed Mobic, and

continued his Flexeril. (Tr. 766). Dr. Harris also recommended that Jordan continue with

weight management and ordered him a new cane. (Tr. 766, 769).

       On April 29 and June 17, 2015, Kermit Fox, MD, gave Jordan epidural steroid injections.

(Tr. 695-96, 720-21). Dr. Fox noted that Jordan tolerated the procedures well. (Tr. 696, 721).

       On May 20, 2015, NP student Nancy Ogar saw Jordan for weight management.

(Tr. 703). Ogar noted that Jordan appeared motivated to make lifestyle changes to improve his

energy level, improve his functioning, prepare for bariatric surgery, and prevent obesity-related

comorbid conditions. (Tr. 703). On examination, Ogar noted that Jordan’s back was symmetric,

had normal curvature, had limited range of motion, and had tenderness to palpation. (Tr. 708).

Jordan had trace lower extremity edema and bilateral knee crepitus. (Tr. 708). Ogar noted that

weight loss would improve Jordan’s conditions, including his lower back pain. (Tr. 708). Ogar

also noted that Jordan’s back pain was unrelieved by epidural steroid injections, but it was

managed on Percocet, Voltaren, and Flexeril. (Tr. 708). Ogar recommended Jordan take on a

1500 calorie per day plan and exercise for 30 minutes every day. (Tr. 708).




                                                 7
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 8 of 37. PageID #: 1010




       On May 31, 2015, Jordan saw Patricia Franta, CNP for weight management. (Tr. 709).

Jordan said that he felt unable to exercise due to his low back pain, and that he did not do any

housework. (Tr. 713). On examination, Franta noted that Jordan’s back was nontender to

palpation and he had no lower extremity edema. (Tr. 713). Franta noted that Jordan’s low back

pain was managed with Percocet, Voltaren, and Flexeril. (Tr. 714). Franta also recommended a

1500 calorie diet and 30 minutes of exercise daily. (Tr. 714).

       On July 9, 2015, Dr. Harris noted that Jordan’s low back pain radiated into his right

thigh, and that an epidural injection had not given him relief. (Tr. 728). Jordan said that his pain

was worse with sitting, standing, and lifting. (Tr. 728). On examination, Jordan had marked

tenderness in his lower lumbosacral region and paraspinals, markedly decreased range of motion,

guarded movement, and normal lower extremity sensation and strength. (Tr. 730). Dr. Harris

noted that he observed inconsistency in Jordan’s spontaneous activity, and that his straight leg

raise improved when he was distracted. (Tr. 730). Dr. Harris continued Jordan’s medications

and recommendation for weight management. (Tr. 731). At a follow-up on February 12, 2016,

Dr. Harris noted that Jordan had been “doing quite well” but aggravated his back again after

falling in his driveway a week earlier. (Tr. 736). Jordan said that his pain was gradually getting

better. (Tr. 736). Dr. Harris did not note any significant changes on examination, discontinued

his Voltaren prescription because it had caused dyspepsia, and continued Jordan’s other

prescriptions. (Tr. 738). At a follow-up on July 28, 2016, Dr. Harris noted that nothing had

helped Jordan’s pain, but he still accepted Percocet. (Tr. 787). Dr. Harris said that he was not

comfortable continuing to prescribe Percocet to Jordan and directed him to wean off of it.

(Tr. 787).




                                                 8
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 9 of 37. PageID #: 1011




       On November 5, 2015, Michael Viau, MD, noted that Jordan had tried various

medications to help his back pain and that he had stopped physical therapy because it aggravated

his back pain. (Tr. 685). Dr. Viau noted that Jordan continued to have back pain, had minimal

benefit from his epidural injections, and weighed 322 pounds. (Tr. 685). On examination,

Dr. Viau noted significant increased pain with lumbar flexion, marked restriction of flexion and

extension, and paraspinal spasm. (Tr. 686). Dr. Viau prescribed Jordan Percocet to be taken

three times daily and referred him for chronic pain management. (Tr. 686).

       On December 22, 2016, Jordan told Roger Goomber, MD, that he had constant low back

pain that got worse with prolonged sitting, standing, and twisting. (Tr. 794). Jordan said that the

pain shot down his right leg, causing burning and numbness. (Tr. 794). He reported trying

various medications and that injections had not helped. (Tr. 794). On examination, Jordan had a

grossly normal gait, no atrophy in his muscles, no abnormal movement in his neck, no

asymmetry in his neck, 4/5 strength in his lower extremities, decreased hip flexion, no

subluxation noted on movement of bilateral upper extremities or head/neck, and decreased

sensation to sharp touch in his lower extremities. (Tr. 796). Dr. Goomber diagnosed Jordan with

lumbar disc herniation, lumbosacral neuritis, and lumbosacral stenosis. (Tr. 796). Dr. Goomber

prescribed gabapentin. (Tr. 796). On February 13, 2017, Jordan told Dr. Goomber that his pain

was reduced and that he was able to sit longer while driving after starting gabapentin. (Tr. 789).

On February 21, 2017, Dr. Goomber gave Jordan an epidural steroid injection. (Tr. 798-99). On

May 18, 2017, Jordan told Dr. Goomber that the steroid injection made his pain worse, and that

he had leg cramping and lower back stiffness two days after the procedure. (Tr. 879). Jordan

said that he got “30-40% relief” from gabapentin. (Tr. 882). Dr. Goomber did not note any

significant changes on examination and increased Jordan’s gabapentin prescription.



                                                 9
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 10 of 37. PageID #: 1012




(Tr. 880-82). At follow-ups on October 10 and December 6, 2017 Jordan told Dr. Goomber that

he had fallen after twisting his ankle in September 2017, and that he had numbness in his legs.

(Tr. 869, 874). Dr. Goomber again noted no significant changes on examination and continued

Jordan’s gabapentin prescription. (Tr. 870-72, 875-77). Dr. Goomber also recommended Jordan

perform physical therapy exercises to strengthen his core and reduce his pain. (Tr. 872, 877).

        On March 30, 2017, Jordan saw Richard Rhiew, MD, for a neurosurgical consultation.

(Tr. 806). Jordan told Dr. Rhiew that physical therapy, water therapy, and epidural steroid

injections had not helped. (Tr. 806). Dr. Rhiew noted that he would check an x-ray for

instability, CT scan for bony spondylosis, and MRI for nerve impingement to determine if Jordan

was a good candidate for transfemoral lumbar interbody fusion surgery. (Tr. 806). On

examination Jordan had normal gait, station, arm strength, leg strength, movement, and

coordination. (Tr. 807-08). He had limited range of motion in his lumbar spine. (Tr. 808).

Dr. Rhiew noted that alternatives to surgery included over-the-counter drugs, prescription drug

management, and physical/occupational therapy. (Tr. 809). Jordan also completed a self-report

evaluation, indicating that walking, standing, and sitting made his pain worse. (Tr. 810). He

reported generalized muscle weakness, joint pain, backache, limb pain, numbness, trouble

walking, leg or back pain with walking, and limb weakness. (Tr. 811). Jordan rated his pain as

an 8 out of 10, and said that it limited his ability to get out of bed, get dressed, lift more than very

light weights, walk more than 0.25 miles, sit more than 10 minutes, stand for more than

10 minutes, and sleep for more than 4 hours. (Tr. 813-15). Raj Patel, MD noted that diagnostic

imaging showed mild dextroscoliosis and moderate degenerative change in Jordan’s spine.

(Tr. 819). At a follow-up on May 16, 2017, Dr. Rhiew noted that a CT had shown scoliosis,

spondylolisthesis, and severe foraminal stenosis at multiple levels. (Tr. 801). Dr. Rhiew



                                                  10
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 11 of 37. PageID #: 1013




continued his recommendation for surgery and indicated that he would attempt another MRI,

which providers had been unable to get due to Jordan’s body habitus. (Tr. 801). On January 17,

2018, Dr. Rhiew noted that Jordan had progressive leg numbness to his feet, which caused him

to fall down steps, and that he believed a fusion surgery would help Jordan’s condition from

becoming worse and preserve his neurological function. (Tr. 885).

       On May 4, 2017, radiologist Elaine Jennifer Sommer, DO, interpreted a CT scan of

Jordan’s spine and determined that he had multilevel degenerative changes, including

dextroconvex curvature, diffuse disc bulging and endplate spurring, and degenerative facet

changes, at every level. (Tr. 816-18).

       C.      Relevant Opinion Evidence

               1.      Treating Physician Opinion – Michael Harris, MD

       On July 6, 2016, Dr. Harris completed a “treating source statement – physical

conditions.” (Tr. 777-80, 772-74 (partial duplicate)). Dr. Harris indicated that Jordan could lift

and carry 10 pounds or more occasionally, 20 pounds rarely, and never 50 pounds or more.

(Tr. 778). He could sit for up to 6 hours in a workday and stand/walk for up to 4 hours each.

(Tr. 778). He would require a sit/stand at will option, and he needed a cane to walk.

(Tr. 778-79). Jordan could frequently reach in all directions and overhead bilaterally,

occasionally handle with is right arm, continuously handle with his left arm, continuously finger

and feel bilaterally, and rarely push/pull. (Tr. 779). Jordan could frequently use foot controls

and rarely climb stars, ramps, ladders, and scaffolds. (Tr. 779). He could rarely balance, stoop,

kneel, crouch, crawl, and rotate his head/neck. (Tr. 779-80). Jordan could rarely work at

unprotected heights, and could occasionally be exposed to moving mechanical parts, operating a




                                                11
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 12 of 37. PageID #: 1014




vehicle, humidity, wetness, dust, odors, fumes, pulmonary irritants, extreme cold, extreme heat,

and vibrations. (Tr. 780).

               2.      Treating Physician Opinion – Richard Rhiew, MD

       On January 18, 2018, Dr. Rhiew completed a “medical source statement: patient’s

physical capacity” form. (Tr. 821-22). Dr. Rhiew said that Jordan could lift or carry up to

5 pounds occasionally, stand/walk for a total of 3 hours in an 8-hour workday, and sit for up to

5 hours in an 8-hour workday and 2 hours without interruption. (Tr. 821). He could never

climb, balance, stoop, crouch, kneel, and crawl. (Tr. 821). He could rarely reach, push, pull, and

manipulate (fine or gross). (Tr. 822). He could not be around heights, moving machinery, or

temperature extremes. (Tr. 822). He had severe pain and would need to be able to alternate

positions at will. (Tr. 822). He would need to be able to elevate his legs to 90 degrees at will.

(Tr. 822). He would also have issues with concentration, off-task behavior, and absenteeism,

including a need for breaks outside of the regularly scheduled breaks. (Tr. 822). Dr. Rhiew

indicated that Jordan would need to rest for at least 8 hours per day. (Tr. 822).

               3.      Consultative Examiner – Khem Khooblall, MD

       On March 7, 2016, Khem Khooblall, MD, conducted a consultative examination to assess

Jordan’s physical abilities. (Tr. 675-80). Dr. Khooblall noted that he did not perform any

testing. (Tr. 675). Dr. Khooblall noted that Jordan had a history of back pain, which was treated

with Vicodin, Percocet, and Neurontin. (Tr. 676). Dr. Khooblall noted that Jordan was in severe

pain all day long and could not stand, walk or sit for long periods. (Tr. 676). He also noted that

Jordan was advised to lose weight. (Tr. 676). On examination, Dr. Khooblall indicated that

Jordan had tenderness in his lumbar spine and a wide-based gait with a cane. (Tr. 677). Jordan

had normal reflexes. (Tr. 677). Jordan had decreased back and hip flexion and extension and



                                                12
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 13 of 37. PageID #: 1015




decreased lateral bending, but his movement was otherwise within the normal range. (Tr. 678).

Dr. Khooblall indicated that Jordan had normal strength in his right arm, but “no contraction or

muscle movement” in his left shoulder. (Tr. 679).

       Dr. Khooblall opined that Jordan was “extremely limited” in walking. (Tr. 679).

Dr. Khooblall also stated that Jordan had “moderate limitations” in standing, pushing, pulling,

bending, reaching, and repetitive foot movements. (Tr. 679). He had no limitation in sitting and

fine motor movements. (Tr. 679). Dr. Khooblall also stated that Jordan could lift no more than

10 pounds at a time and occasionally lift or carry articles like docket files and small tools.

(Tr. 680). Dr. Khooblall explained these limitations by stating that Jordan was “unstable on legs,

walks with a wide base and with a tilt to the right. Hip and knee of left leg limited in range of

motion.” (Tr. 679). Dr. Khooblall did not, however, provide an explanation for the pushing,

pulling, and reaching limitations. (Tr. 679).

               4.      State Agency Consultants

       On August 19, 2014, state agency consultant William Bolz, MD, evaluated Jordan’s

physical capacity based on a review of the medical record. (Tr. 216-18). Dr. Bolz determined

that Jordan could lift up to 20 pounds occasionally and 10 pounds frequently, stand and/or walk

for up to 6 hours in an 8-hour day, and sit for up to 6 hours in an 8-hour workday. (Tr. 216).

Dr. Bolz also said that Jordan was limited in pushing and/or pulling in his right lower extremity.

(Tr. 216). Jordan could occasionally climb ramps/stairs, crouch, crawl, and kneel; frequently

stoop; never climb ladders/ropes/scaffolds; and balance without limitation. (Tr. 217). Jordan did

not have any manipulative limitations, and he was to avoid all exposure to hazards such as

machinery and lights. (Tr. 217). On December 17, 2014, Diane Manos, MD, concurred with

Dr. Bolz’s opinion. (Tr. 188-90).



                                                 13
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 14 of 37. PageID #: 1016




       D.      Relevant Testimonial Evidence

       Jordan testified at the November 2018 ALJ hearing. (Tr. 67- 79). Jordan testified that

his condition had become worse since he was last before the ALJ, and that he could no longer

bend over to tie his shoes. (Tr. 71). Jordan said that his girlfriend helped him wash his back and

legs and put his socks on. (Tr. 71). Jordan said that he kept all of his items, such as dishes, on

lower shelve so he would not need to stretch to reach them. (Tr. 71). Jordan said that his left

shoulder did not allow him to reach overhead. (Tr. 72). He also could not reach with his left

shoulder to vacuum. (Tr. 72). Jordan said that he could only stand or sit for five minutes, and

that he spent most of the day lying on the couch. (Tr. 79). Jordan said that if he changed

positions too often the nerves in his legs got “real bad and [his] legs g[a]ve out.” (Tr. 79). If he

sat for too long, he felt a sharp pain in his lower spine. (Tr. 79). Jordan said that his shoulder

started getting worse in 2010, but his doctor didn’t look at it and said he would worry about the

shoulder after his back surgery. (Tr. 72).

       Jordan also testified that that steroid injections had been his primary treatment for his

pain since 2011, but they didn’t work. (Tr. 73). Jordan said that he also had tried physical

therapy, but his doctor stopped it after realizing he wasn’t able to do physical therapy. (Tr. 75).

Jordan also said that his pain medications (Vicodin and Percocet) had not helped, and he stopped

taking them. (Tr. 76). He said anti-inflammatories had also not helped. (Tr. 76). Jordan said

that he took gabapentin three times a day for his pain. (Tr. 76).

       Gail Kleir, a vocational expert (“VE”), also testified at the ALJ hearing. (Tr. 64-65,

89-119). The VE said that Jordan had past work as a hand packager, punch press operator,

stacker, inspector, transport driver, grinder, and dishwasher/kitchen helper. (Tr. 64-65). The




                                                 14
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 15 of 37. PageID #: 1017




ALJ asked the VE whether a hypothetical individual with Jordan’s age, experience, and

education could work if he:

       can engage in light exertion, frequent foot controls with the right foot, never
       climb any ladders, ropes, or scaffolds, occasionally climb ramps and stairs,
       unlimited balancing, frequently stoop, occasionally kneel, crouch, and crawl. No
       commercial driving, no operating heavy machinery such as power saws or
       jackhammers, and working on unprotected heights, is limited to simple, routine
       type work with few changes, low production demands . . . not required to perform
       work that requires strict production demands for time or quantity, limited – and
       goal oriented work is acceptable. . . . Limited to superficial interaction with the
       general public, coworkers, and supervisors, defined as speaking, signaling, and
       serving, but not directing the work of others or resolving conflicts or mentoring.

(Tr. 89). The VE testified that such an individual could not perform any of Jordan’s past work,

but could work as a price marker, unskilled cleaner/ housekeeper, or laundry aide. (Tr. 90-91).

       The ALJ asked if a hypothetical could work if he were limited to:

       light exertion, frequent foot controls frequent foot controls with the right foot,
       never climb any ladders, ropes, or scaffolds, occasionally climb ramps and stairs,
       unlimited balancing, frequently stoop, occasionally kneel, crouch, and crawl, no
       commercial driving, operating heavy machinery such as power saws or
       jackhammers, and working on unprotected heights. As for mental, limited to
       simple, routine type work with few changes . . . Low production demands limited
       to superficial interaction with general public, coworkers, and supervisors to
       perform superficial type functions such as asking questions, following
       instructions, swerving, but no directing the work of others or resolving conflicts
       or mentoring.

(Tr. 91-92). The VE said that such an individual could still work as a price marker,

cleaner/housekeeper, and laundry aide. (Tr. 95). If the individual described in the second

hypothetical had to stand or walk every 30 minutes, the VE testified that the individual could still

work as price marker, cleaner/housekeeper, or laundry aide. (Tr. 95-96). If the individual

described in the second hypothetical had to be able change position every 30 minutes between

sitting, walking, and standing (fourth hypothetical), he could still work as a price marker or order

caller, but could not work as a cleaner/housekeeper or laundry aide. (Tr. 96-98).



                                                15
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 16 of 37. PageID #: 1018




       The ALJ asked if the individual described in the fourth hypothetical could work if he

were limited to sedentary exertion. (Tr. 98). The VE testified that such an individual could work

as a document preparer or an addresser. (Tr. 98). If the sit/stand option were removed, the

individual cold work as a document preparer, addresser, lense inserter, food and beverage clerk,

and other jobs. (Tr. 100-01).

       The ALJ asked the VE if all of the individuals described in each of the above

hypotheticals could work if the individuals were required to use a cane for ambulating distances

greater than 25 feet and on uneven surfaces. (Tr. 101-02). The VE said that none of the light

exertion jobs could be performed, but all the sedentary jobs could still be performed.

(Tr. 102-03). The ALJ asked the VE if all of the individuals described in each of the

hypotheticals could work if additionally limited to no overhead reaching with the non-dominant

hand and no reaching backward. (Tr. 107, 112). The VE said that all light jobs would be

eliminated, because each would require occasional overhead reaching. (Tr. 113-14). But none

of the sedentary jobs would be affected. (Tr. 114). The VE said that, with regard to any of the

above hypotheticals, work would not be available if the individual were off task for more than

10% of the workday or absent for two days per month. (Tr. 114-15).

       Jordan’s attorney asked the VE whether an individual could work if he were not able to

lift up to 10 pounds even occasionally. (Tr. 115). The VE said no work would be available.

(Tr. 115). Jordan’s attorney asked if work could be performed by an individual who could not

walk as part of the required job duties and was limited to occasional standing (1/3 of the

workday). (Tr. 115-16). The VE said that no jobs would be available. (Tr. 116-17). Jordan’s

attorney asked if an individual limited to sedentary work could perform any jobs if they were




                                                16
      Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 17 of 37. PageID #: 1019




limited to occasional pushing and pulling with the left upper extremity. (Tr. 118). The VE said

that all the jobs identified at the sedentary level would still be available. (Tr. 118).

IV.      The ALJ’s Decision

         The ALJ denied Jordan’s claims for DIB and SSI in a November 14, 2018, decision.

(Tr. 23-40). The ALJ determined that Jordan had the severe impairments of: “left shoulder

arthritis changes in the spine with no evidence of myelopathy or weakness; deconditioning and

degenerative disc disease of the lumbar spine; obesity; and borderline intellectual functioning.”

(Tr. 26). But none of Jordan’s impairments, singly or in combination, met the severity criteria

for a categorically disabling impairment under the Listings of Impairments. (Tr. 27-29). The

ALJ determined that, from the alleged onset date through March 5, 2015, Jordan had the RFC to

perform a reduced range of light work, except that:

         the claimant could occasionally lift and carry up to 20 pounds and frequently lift
         and carry up to 10 pounds. He could sit for six hours total in an eight-hour
         workday and stand and/or walk for six hours total in an eight-hour workday.
         Moreover, the claimant could frequently use foot controls with the right foot. He
         could never climb any ladders, ropes, or scaffolds. Further, the claimant could
         occasionally climb ramps and stairs. He could unlimitedly balance. Additionally,
         the claimant could frequently stoop. He could occasionally kneel, crouch, and
         crawl. Moreover, the claimant could not perform any commercial driving, could
         not operate heavy machinery such as power saws or jack hammers, and could not
         work at unprotected heights. He was limited to simple routine type work with
         few changes. Furthermore, the claimant could perform low production demands,
         defined as not being required to perform work that requires strict production
         demands for time or quantity. He could perform goal-oriented work. Finally, the
         claimant was limited to superficial interaction with the general public, co-
         workers, and supervisors, defined as speaking, signaling, and serving, but no
         directing the work of others or resolving conflicts or mentoring.

(Tr. 29). The ALJ further determined that from March 6, 2015, through November 14, 2018,

Jordan had the RFC to perform a reduced range of sedentary work, except that:

         the claimant can occasionally lift and carry 10 pounds and frequently lift and
         carry less than 10 pounds. He can sit for six hours total in an eight-hour workday
         and stand and/or walk for two hours total in an eight-hour workday with changing

                                                  17
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 18 of 37. PageID #: 1020




        positions from standing, walking, or sitting every 30 minutes. Moreover, the
        claimant can frequently use foot controls with the right foot. He can never climb
        any ladders, ropes, or scaffolds. Further, the claimant can occasionally climb
        ramps and stairs. He can unlimitedly balance. Additionally, the claimant can
        frequently stoop. He can occasionally kneel, crouch, and crawl. Moreover, the
        claimant cannot perform any commercial driving, cannot operate heavy
        machinery such as power saws or jack hammers, and cannot work at unprotected
        heights. He is limited to simple routine type work with few changes.
        Furthermore, the claimant can perform low production demands, defined as not
        being required to perform work that requires strict production demands for time or
        quantity. He can perform goal-oriented work. Finally, the claimant is limited to
        superficial interaction with the general public, co-workers, and supervisors,
        defined as speaking, signaling, and serving, but no directing the work of others or
        resolving conflicts or mentoring.

(Tr. 29).

        In assessing Jordan’s RFC, the ALJ explicitly stated that she “considered all symptoms”

in light of the medical and other evidence. (Tr. 29). The ALJ stated that, after reviewing

Jordan’s subjective complaints in light of the factors set in 20 C.F.R. §§ 404.1529(c)(3),

416.929(c)(3), she found that his “statements concerning the intensity, persistence and limiting

effects of [his] symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record.” (Tr. 30). The ALJ specifically considered Jordan’s subjective

complaints that he had limitations in, among other things, lifting, squatting, bending, standing,

reaching, walking, sitting, kneeling, climbing stairs, overhead reaching, and reaching to tie his

shoes. (Tr. 30-31). But she concluded that Jordan’s subjective complaints were inconsistent

with his function report, indicating that he:

        he drives a car, pays bills, counts change, plays video games, spends time with others,
        goes on walks, goes outside almost every day, does not need to be reminded to go
        places, does not need any help or reminders to take his medicine, does not need any
        special reminders to take care of his personal needs and grooming, and goes to his
        Mother’s house, his neighbor's house, and his children’s Mother’s house on a regular
        basis.

(Tr. 31).



                                                  18
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 19 of 37. PageID #: 1021




       The ALJ also determined that Jordan’s subjective complaints were inconsistent with the

medical evidence in the record. (Tr. 31). In assessing Jordan’s condition from the alleged onset

date through March 5, 2015, the ALJ noted that medical records had shown that Jordan had

intact muscular strength, had no edema or discoloration of the extremities, denied joint swelling

or myalgias, had limited flexion range of motion in his lumbar spine, had full extension range of

motion in his lumbar spine, had normal muscle tone and symmetrical bulk in his upper and lower

extremities, and had normal spinal curves. (Tr. 31-32). In assessing Jordan’s condition after

March 5, 2015, the ALJ noted that medical records showed diminished (but unquantified) range

of motion in his lumbosacral region, normal range of motion in the cervical spine, good strength

and sensation in his lower extremities, good strength overall, and a normal gait. (Tr. 34-36).

The ALJ specifically noted that Dr. Khooblall had found Jordan had a frozen left shoulder on

examination in March 2016, but that other records showed symmetric arms with no atrophy or

abnormal movements in March 2017 and no subluxation on movement of the bilateral upper

extremities in May 2017. (Tr. 35-36). The ALJ also noted that Jordan was given a list of

physical therapy exercises to perform to strengthen his core, maintain stabilization, and reduce

his pain. (Tr. 36).

       In weighing the medical opinion evidence, the ALJ stated that she gave “partial weight”

to Dr. Rhiew’s opinion. (Tr. 36). The ALJ explained that:

       Although Dr. Rhiew opined the claimant is capable of performing less than the
       full range of sedentary exertional work, which is consistent with the medical
       records and limitations noted in the record, only partial weight is given to his
       opinion because he failed to provide any support, such as references to particular
       physical examination findings or treatment notes, for his check marks and circles
       on the form.

(Tr. 36). The ALJ also said that she gave “little weight” to Dr. Khooblall’s opinions because “he

used vague, imprecise terms and did not attempt to quantify or define the limits. Hence, his

                                                19
     Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 20 of 37. PageID #: 1022




opinion offers little insight into the claimant’s residual functional capacity.” (Tr. 37). Further,

the ALJ gave “partial weight” to Dr. Bolz’s and Dr. Manos’s opinions and “little weight” to

Dr. Harris’s opinion. (Tr. 34, 36).

        Because the ALJ determined that Jordan could perform less than the full range of work at

any exertional level, the ALJ relied on VE testimony to determine whether Jordan could perform

any work in the national economy during the relevant period. (Tr. 38-40). Based on the VE’s

testimony, the ALJ determined that Jordan could “perform the requirements of representative

occupations such as: (1) price marker, cleaner/housekeeper, or laundry aide from the alleged

onset date through March 5, 2015; and (2) document preparer, addresser, lens inserter, or food

and beverage order clerk from March 6, 2015, through November 14, 2018. (Tr. 39). Based on

her findings, the ALJ concluded that Jordan was not disabled from the alleged onset date of

August 15, 2013, through the date of her decision (November 14, 2018), and denied Jordan’s

claims for DIB and SSI. (Tr. 40).

V.      Law & Analysis

        A.     Standard of Review

        The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§§ 405(g), 1383(c)(3); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

“Substantial evidence” is not a high threshold for sufficiency. Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019). “It means – and means only – ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Id. (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). Even if a preponderance of the evidence supports the

claimant’s position, the Commissioner’s decision still cannot be overturned “‘so long as



                                                 20
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 21 of 37. PageID #: 1023




substantial evidence also supports the conclusion reached by the ALJ.’” O’Brien v. Comm’r of

Soc. Sec., No. 19-2441, 2020 U.S. App. LEXIS 25007, at *15, ___ F. App’x ___ (6th Cir. Aug 7,

2020) (quoting Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003)). Under this

standard, the court cannot decide the facts anew, evaluate credibility, or re-weigh the evidence.

Jones, 336 F.3d at 476. And “it is not necessary that this court agree with the Commissioner’s

finding,” so long as it meets this low standard for evidentiary support. Rogers, 486 F.3d at 241;

see also Biestek, 880 F.3d at 783 (“It is not our role to try the case de novo.” (quotation

omitted)). This is so because the Commissioner enjoys a “zone of choice” within which to

decide cases without being second-guessed by a court. Mullen v. Bowen, 800 F.2d 535, 545 (6th

Cir. 1986).

       Even if substantial evidence supported the ALJ’s decision, the court will not uphold that

decision when the Commissioner failed to apply proper legal standards, unless the legal error

was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A] decision .

. . will not be upheld [when] the SSA fails to follow its own regulations and [when] that error

prejudices a claimant on the merits or deprives the claimant of a substantial right.”); Rabbers v.

Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we review

decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio



                                                 21
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 22 of 37. PageID #: 1024




Nov. 15, 2011); Gilliams v. Astrue, No. 2:10 CV 017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.

Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant, as well as a

reviewing court, will understand the ALJ’s reasoning.

        The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial

gainful activity; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform his past relevant work in light of his RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, he can perform other work found in the national

economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v); Combs v. Comm’r of Soc.

Sec., 459 F.3d 640, 642-43 (6th Cir. 2006). Although it is the Commissioner’s obligation to

produce evidence at Step Five, the claimant bears the ultimate burden to produce sufficient

evidence to prove that he is disabled and, thus, entitled to benefits. 20 C.F.R. §§ 404.1512(a),

416.912(a).

        B.      Sentence Six – New and Material Evidence 2

        Jordan argues that the court should remand his case pursuant to Sentence Six of 42

U.S.C. § 405(g), because new and material evidence could change the outcome of his case. ECF

Doc. 14-1 at 24-26. Specifically, Jordan asserts that, after the ALJ issued her November 2018

decision, a December 2018 MRI showed that he had significant deficits in his left shoulder that


2
  Although Jordan’s request for a Sentence-Six remand is the last issue presented in his merits brief, the
court addresses this issue first because, if such a remand were granted, the court would not be permitted to
affirm, modify, or reverse the Commissioner’s decision. See Melkonyan v. Sullivan, 501 U.S. 89, 98
(1991).

                                                    22
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 23 of 37. PageID #: 1025




could change the ALJ’s RFC finding and assessment of Jordan’s statements regarding his

limitations. ECF Doc. 14-1 at 25-26. Jordan also contends that this evidence is new because “it

was clearly not in existence at the time of the hearing or available at the time of the ALJ’s

decision.” ECF Doc. 14-1 at 25.

       The Commissioner responds that Jordan’s evidence is not “new” because it involved an

MRI and examination after the ALJ’s decision, and that it is not material because it reflected

only Jordan’s condition after the ALJ’s decision. ECF Doc. 16 at 16-17. Thus, the

Commissioner argues that “the Appeals Council properly found that the later submitted evidence

did not relate to the period at issue.” ECF Doc. 16 at 17.

       A court may remand a case for the Commissioner to consider newly discovered evidence

pursuant to Sentence Six of 42 U.S.C. § 405(g). To obtain such a remand, the claimant must

show that: (1) the evidence is new; (2) the evidence is material; and (3) good cause excuses the

claimant’s failure to incorporate the evidence into a prior administrative proceeding. 42 U.S.C.

§ 405(g); Casey v. Sec’y of Health & Hum. Serv., 987 F.2d 1230, 1233 (6th Cir. 1993). “New

evidence” is evidence that did not exist or was not available to the claimant at the time of the

administrative proceeding. Finkelstein v. Sullivan, 496 U.S. 617, 626 (1990). To be material,

the evidence must be: (1) chronologically relevant, i.e. reflect upon the claimant’s condition

during the relevant period; and (2) probative, i.e., have a reasonable probability that it would

change the administrative result. See Casey, 987 F.2d at 1233 (holding that a claimant’s new

evidence was not material because it did not show a “marked departure from previous

examinations” and it “pertain[ed] to a time outside the scope of our inquiry”); accord Winslow v

Comm’r of Soc. Sec., 556 F. App’x 418, 422 (6th Cir. 2014). And the Sixth Circuit takes a

“harder line” approach to good cause – a claimant cannot simply point to the fact that the



                                                 23
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 24 of 37. PageID #: 1026




evidence was not created until after the ALJ hearing, but must establish good cause for why he

did not cause the evidence to be created and produced until after the administrative proceeding.

See Perkins v. Apfel, 14 F. App’x 593, 598-99 (6th Cir. 2001). Moreover, when the evidence

was available before the Appeals Council declined review, the claimant must explain why he did

not submit that evidence to the Appeals Council. Cf. Lee v Comm’r of Soc. Sec., 529 F. App’x

706, 717 (6th Cir. 2013) (finding that a claimant did not show good cause when, inter alia, the

claimant did not submit April 2011 evidence when the Appeals Council received additional

evidence in August 2011).

       As a preliminary matter, it is important to note that the “new evidence” for which Jordan

now seeks a remand is not the same new evidence that the Appeals Council reviewed and

determined did not warrant remand. Compare ECF Doc. 14-2 (the “new evidence” before this

court), with (Tr. 8-14) (the new evidence before the Appeals Council). Both involve radiological

imaging and interpretation from December 21, 2018. Compare ECF Doc. 14-2, with (Tr. 12-14).

But the imaging and interpretation before the Appeals Council focused on Jordan’s spine,

whereas the imaging and interpretation before this court focuses on Jordan’s shoulder. Compare

ECF Doc. 14-2, with (Tr. 12-14). Moreover, Jordan’s argument does not in any way challenge

the Appeals Council’s determination that the “new evidence” presented to it was chronologically

irrelevant. See ECF Doc. 14-1 at 24-26. Thus, the Commissioner’s argument that the Appeals

Council properly found the evidence chronologically irrelevant is misplaced.

       Still, Jordan has not met his burden to show that a Sentence Six remand is appropriate.

The court agrees with Jordan that his evidence is new – one cannot reasonably dispute that a

December 2018 MRI and interpretation was not available when the ALJ issued her November

2018 decision. Finkelstein, 496 U.S. at 626. But the evidence is not chronologically relevant



                                               24
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 25 of 37. PageID #: 1027




and is, therefore, not material. Casey, 987 F.2d at 1233. On its face, the Jordan’s new MRI and

interpretation reflects only upon the condition of Jordan’s shoulder on December 21, 2018 and

does comment on his condition during the relevant period – August 15, 2013 through November

14, 2018. (Tr. 40, 456, 458). Further, despite noting that the MRI and interpretation did not

exist at the time of the ALJ’s decision, Jordon has failed to show good cause because he has not

offered any explanation why he did not submit the MRI and interpretation to the Appeals

Council when it received other new evidence including another MRI and interpretation from

December 21, 2018. Lee, 529 F. App’x at 717; ECF Doc. 14-1 at 24-26; (Tr. 2, 12-14). Because

Jordan has not satisfied the materiality or good cause elements, he has not met his burden to

show that a Sentence Six remand is appropriate in this case. Casey, 987 F.2d at 1233; 42 U.S.C.

§ 405(g).

       Accordingly, Jordan’s request to remand this case to the Commissioner for consideration

of his new evidence must be denied.

       C.      Weight of Dr. Rhiew’s Opinion

       Jordan argues that the ALJ did not provide “good reasons” for giving Dr. Rhiew’s

opinion only “partial weight.” ECF Doc. 14-1 at 17-20. Specifically, Jordan asserts that the ALJ

did not provide an adequate explanation why Dr. Rhiew’s opinion was not due controlling

weight when the ALJ: (1) determined that Dr. Rhiew’s opinion that he was incapable of

performing the full range of sedentary work was consistent with the medical records; and

(2) omitted from her discussion consideration of the May 4, 2017 spinal CT and interpretation.

ECF Doc. 14-1 at 19-20. Further, Jordan contends that the ALJ did not adequately address the

regulatory factors or explain clearly how she applied the “partial weight” afforded to

Dr. Rhiew’s opinion in assessing his RFC. ECF Doc. 14-1 at 20.



                                                25
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 26 of 37. PageID #: 1028




       The Commissioner responds that the ALJ did consider the findings of the May 4, 2017

CT scan. ECF Doc. 16 at 13. The Commissioner also argues that the ALJ adequately explained

that Dr. Rhiew’s opinion, though partially consistent with the ALJ’s finding that Jordan was not

able to perform the full range of sedentary work, was not supported with details or references to

examination notes but was “effectively . . . an unexplained checkbox form.” ECF Doc. 16 at 13.

       At Step Four, an ALJ must weigh every medical opinion that the Social Security

Administration receives. 20 C.F.R. §§ 404.1527(c), 416.927(c). An ALJ must give a treating

source opinion controlling weight, unless the opinion is: (1) not “supported by medically

acceptable clinical and laboratory diagnostic techniques”; or (2) inconsistent with finding in the

treating source’s own records or other medical evidence in the case record. 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2); Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 786 (6th Cir.

2017). And, if the ALJ finds either prong justifies giving the treating source opinion less-than-

controlling weight, she must articulate “good reasons” for doing so – i.e., explain which prong

justifies that decision. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013);

Biestek, 880 F.3d at 786.

       If an ALJ determines that the treating physician’s opinion is not due controlling weight,

the ALJ must proceed to weigh the opinion based on: the length and frequency of treatment, the

supportability of the opinion, the consistency of the opinion with the record as a whole, whether

the treating physician is a specialist, the physician’s understanding of the disability program and

its evidentiary requirements, the physician’s familiarity with other information in the record, and

other factors that might be brought to the ALJ’s attention. See Gayheart, 710 F.3d at 376; 20

C.F.R. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6). Nothing in the regulations requires the ALJ to

explain how she considered each of the factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c);



                                                26
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 27 of 37. PageID #: 1029




Biestek, 880 F.3d at 786 (“The ALJ need not perform an exhaustive, step-by-step analysis of

each factor.”). However, the ALJ must at least provide good reasons for the ultimate weight

assigned to the opinion. Cole v. Astrue, 661 F.3d 931, 938 (6th Cir. 2011) (acknowledging that,

to safeguard a claimant’s procedural rights and permit meaningful review, 20 C.F.R.

§ 404.1527(d)(2) (and § 416.927(d)(2)) require the ALJ to articulate good reasons for the

ultimate weight given to a medical opinion). When the ALJ fails to adequately explain the

weight given to a treating physician’s opinion, or otherwise fails to provide good reasons for the

weight given to a treating physician’s opinion, remand is appropriate. Cole, 661 F.3d at 939; see

also Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 407 (6th Cir. 2009) (holding that the failure

to identify good reasons affecting the weight given to an opinion “‘denotes a lack of substantial

evidence, even whe[n] the conclusion of the ALJ may be justified based upon the record.’”

(citing Rogers, 486 F.3d at 243)).

       As a preliminary matter, this court assumes – without deciding – that Dr. Rhiew was, in

fact, a treating physician. The ALJ made no finding on this issue. See generally (Tr. 23-40).

Jordan’s brief assumes that Dr. Rhiew was a treating physician. ECF Doc. 14-1 at 17-20. And

the Commissioner’s brief makes no argument otherwise. See generally ECF Doc. 16. Moreover,

evidence in the record could support a finding that Dr. Rhiew was a treating physician – he

examined Jordan multiple times from March 2017 through 2018, ordered diagnostic imaging,

evaluated whether he was suitable for surgery, and ultimately recommended that he schedule

surgical treatment. (Tr. 801-15, 885). But the Sixth Circuit has also held that, depending on the

circumstances, an ALJ could determine that even a physician who has seen a claimant three

times is not a treating physician. See Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 506

(6th Cir. 2006); accord Boucher v. Apfel, 238 F.3d 419, 2000 U.S. App. LEIS 29895, at *23-24



                                                27
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 28 of 37. PageID #: 1030




(6th Cir. 2000). Thus, while the ALJ might have properly reached a conclusion on the nature of

Dr. Rhiew’s relationship to Jordan, the ALJ’s failure to make any finding on this issue precludes

meaningful review of whether Dr. Rhiew was or was not a treating physician. Cf. Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (stating that the reason-giving

requirement is, in part, intended to permit meaningful review of the ALJ’s decision).

       Assuming that Dr. Rhiew was a treating physician, the ALJ failed to apply proper legal

standards in evaluating his opinion. Here, the ALJ failed to apply the correct standard in

evaluating whether Dr. Rhiew’s opinion was due controlling weight under 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2), but instead applied only the standard for evaluating a

non-controlling opinion under 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). (Tr. 36). The

important difference between the two steps is that: (1) the controlling-weight analysis requires an

ALJ to look to whether the treating source opinion is “supported by supported by medically

acceptable clinical and laboratory diagnostic techniques”; whereas (2) the non-controlling-

weight analysis permits an ALJ to discount a non-controlling opinion if, inter alia, the source

failed to provide sufficient explanation for or evidence backing the opinion. Compare 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2) (Sentence Two), with 20 C.F.R. §§ 404.1527(c)(3),

416.927(c)(3). The two analyses are different. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2)

(stating that the ALJ should proceed to consider whether the factors, such as supportability under

paragraph (c)(3), only after having concluded that the opinion is not due controlling weight).

Nevertheless, an ALJ might for the sake of brevity combine her controlling-weight and

non-controlling-weight analyses when, for example, inconsistency with other evidence justifies

both declining to give the opinion controlling weight and giving it a discounted weight in light of

the regulatory factors. Compare 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (consistency in the



                                                28
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 29 of 37. PageID #: 1031




controlling-weight standard), with 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (consistency as a

regulatory factor for non-controlling opinions).

        Unfortunately, the ALJ’s evaluation of Dr. Rhiew’s opinion was not the kind that could

be so condensed. Because the ALJ found that Dr. Rhiew’s opinion was consistent with the

medical evidence, she was required to give that opinion controlling weight unless she found that

Dr. Rhiew’s opinion was not “supported by medically acceptable clinical and laboratory

diagnostic techniques.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); (Tr. 36). The ALJ made no

such finding. (Tr. 36). Instead, the ALJ proceeded directly to the non-controlling-weight

analysis and said that the ALJ did not provide sufficient references/explanation. 20 C.F.R.

§§ 404.1527(c)(3), 416.927(c)(3); (Tr. 36). But “the fact that a [treating] physician left her

opinion unexplained on a form does not mean that it is not ‘well supported by medically

acceptable clinical and laboratory diagnostic techniques’ and thus not entitled to controlling

weight.””3 See Collins v. Berryhill, No. 17-cv-467, 2019 U.S. Dist. LEXIS 89298, at *12

(W.D.N.Y. May 28, 2019). Therefore, the ALJ’s failure to explain that she found Dr. Rhiew’s

opinion was not “supported by medically acceptable clinical and laboratory diagnostic

techniques” – after expressly stating that it was consistent with the medical evidence – resulted

in a failure to give “good reasons” for declining to give the opinion controlling weight. 20

C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Biestek, 880 F.3d at 786; Gayheart, 710 F.3d at 736.




3
  In Kepke v. Comm’r of Soc. Sec., the Sixth Circuit affirmed an ALJ’s decision to discount a treating
source’s conclusory form opinion and stated that “it is not improper for an ALJ to take into consideration
the form of a medical opinion.” 636 F. App’x 625, 631 (6th Cir. 2016). But the Sixth Circuit made this
ruling in the context of the regulatory factors analysis for a non-controlling opinion after having already
determined that the treating source’s over-reliance on the claimant’s self-reporting – rather than medically
acceptable diagnostic techniques – supported the ALJ’s decision to not give the opinion controlling
weight. Id. at 630.

                                                    29
    Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 30 of 37. PageID #: 1032




And that decision certainly cannot be said to have built an accurate and logical bridge between

the evidence and the result. Fleischer, 774 F. Supp. 2d at 877.

        The ALJ’s failure to apply proper legal standards in weighing Dr. Rhiew’s opinion is

harmless with regard to the RFC period from August 15, 2013 through March 5, 2015. Bowen,

478 F.3d at 746 ; Rabbers, 582 F.3d at 654. Dr. Rhiew’s relationship with Jordan began in

March 2017 – over two years after the August 2013 to March 2015 RFC period. (Tr. 806).

Moreover, Dr. Rhiew’s 2018 opinion was an assessment of Jordan’s abilities at that time and did

not comment upon Jordan’s abilities before March 5, 2015. (Tr. 821-22). Thus, because

Dr. Rhiew’s opinion had no relationship to the April 2013 to March 2015 RFC period, Jordan

cannot show that he was prejudiced by any failure to incorporate limitations from Dr. Rhiew’s

opinion into the RFC for that period. See Rabbers, 582 F.3d at 654 (stating that an error is

harmless unless the claimant was prejudiced on the merits or deprived of substantial rights).

        But this court cannot conclude that the ALJ’s failure to apply proper legal standards in

weighing Dr. Rhiew’s opinion was harmless with regard to the March 6, 2015 through

November 14, 2018 RFC period. Bowen, 478 F.3d at 746 ; Rabbers, 582 F.3d at 654. A review

of Dr. Rhiew’s notes reveals that Dr. Rhiew employed a dynamic set of diagnostic techniques –

including physical examinations, x-rays, MRIs, and CT scans. (Tr. 801, 806-08, 819). It is hard

to see how one could conclude that such techniques are not “medically acceptable clinical . . .

diagnostic techniques.”4 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). And, although a finding

that Dr. Rhiew was not a treating physician could have allowed the ALJ to skip any controlling-

weight analysis, the ALJ did not make such a finding and evidence in the record could support a



4
  This result would, for example, be different had Dr. Rhiew relied exclusively on Jordan’s self-reports
(see, e.g., Tr. 810-15) in diagnosing and treating Jordan. See Kepke, 636 F. App’x at 630 (“[A] doctor
cannot simply report what his patient says and re-package it as an opinion.”).

                                                    30
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 31 of 37. PageID #: 1033




finding that Dr. Rhiew was, in fact, a treating physician. (Tr. 36, 801-15, 885) (multiple

examinations in which Dr. Rhiew evaluated Jordan for surgery and made treatment

recommendations, including scheduling a surgery to be performed by Dr. Rhiew). Thus, because

the ALJ determined that Dr. Rhiew’s opinion was consistent with the medical record,

Dr. Rhiew’s opinion was due controlling weight if he was, in fact, a treating physician. . 20

C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Biestek, 880 F.3d at 786. Moreover, it is not clear that

the ALJ would have still concluded that Jordan was not disabled had she incorporated into the

RFC for the period beginning March 6, 2015 (or the RFC for a third, later period) all of the

limitations included in Dr. Rhiew’s opinion. Because – as the ALJ correctly states – Dr. Rhiew’s

opinion would have established that Jordan was not capable of even sedentary level exertion,

none of the sedentary or light jobs identified by the ALJ would have been available had all of the

limitations in Dr. Rhiew’s opinion been incorporated into Jordan’s RFC. (Tr. 29, 36, 39,

821-22).

       Because the ALJ’s failure to apply proper legal standards in weighing Dr. Rhiew’s

opinion was harmless with regard to the August 2013 through March 2015 RFC period, the court

will not disturb the ALJ’s decision to give Dr. Rhiew’s opinion “partial weight” as it relates to

that RFC period. On the other hand, because the ALJ failed to apply proper legal standards in

weighing Dr. Rhiew’s opinion, and that failure was not harmless error with regard to the March

2015 through November 2018 RFC period, the ALJ’s decision must be vacated and remanded

for further consideration. On remand, the ALJ should – at the very least – make a finding as to

whether Dr. Rhiew was or was not a treating physician.




                                                31
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 32 of 37. PageID #: 1034




       D.      Weight of Dr. Khooblall’s Opinion

       Jordan argues that the ALJ’s reasons for discounting Dr. Khooblall’s opinion – that it was

vague and imprecise – were not supported by substantial evidence. ECF Doc. 14-1 at 21-22.

Instead, Jordan asserts that a review of the Dr. Khooblall’s opinion shows that it was clearly

articulated and consistent with other evidence in the record, including Dr. Khooblall’s

examination findings, other physicians’ examination findings, diagnostic imaging, and other

physicians’ opinions. ECF Doc. 14-1 at 21-22.

       The Commissioner responds that the record supports the ALJ’s conclusion that

Dr. Khooblall’s “checkbox form” was vague because Dr. Khooblall failed to quantify how much

Jordan could lift, how long he could stand, and how often he could reach. ECF Doc. 16 at 14.

Further, the Commissioner argues that Jordan now seeks to “impermissibly . . . fill-in-the-blanks

for Dr. Khooblall” by asserting that medical imaging and examinations supported his opinion.

ECF Doc. 16 at 14. Moreover, the Commissioner argues that the ALJ adequately controlled for

evidence showing a reduction in Jordan’s abilities – including Dr. Khooblall’s opinion – by

dropping the RFC finding from a reduced range of light work to a reduced range of sedentary

work. ECF Doc. 16 at 15.

       Unlike treating physician opinions, “opinions from nontreating and nonexamining

sources are never assessed for ‘controlling weight.’” Gayheart, 710 F.3d at 376. Instead, the

ALJ may proceed directly to the non-controlling-weight analysis and weigh such opinions based

on: (1) the examining relationship; (2) the degree to which supporting explanations consider

pertinent evidence; (3) the opinion’s consistency with the record as a whole; (4) the physician’s

specialization related to the medical issues discussed; and (5) any other factors that tend to

support or contradict the medical opinion. Id.; 20 C.F.R. §§ 404.1527(c), 416.927(c). Generally,



                                                 32
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 33 of 37. PageID #: 1035




an examining physician’s opinion is due more weight than a nonexamining physician’s opinion.

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Gayheart, 710 F.3d at 375. An ALJ does not need

to articulate good reasons for rejecting a nontreating or nonexamining opinion. See Smith v.

Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007) (declining to address whether an ALJ

erred in failing to give good reasons for not accepting non-treating physicians’ opinions).

       The ALJ applied proper legal standards and reached a conclusion supported by

substantial evidence in assigning weight to Dr. Khooblall’s opinion and in how she explained

that finding. Because Dr. Khooblall was not a treating physician, the ALJ was not required to

give “good reasons” for rejecting his opinion. Smith, 482 F.3d at 876. Nevertheless, the ALJ

explained that Dr. Khooblall’s opinion was due “little weight” because Dr. Khooblall used

vague, imprecise terms and did not quantify or define Jordan’s limitations. (Tr. 37). And the

Sixth Circuit has regularly held that an ALJ is permitted to discount an opinion as “vague” when

it fails to provide useful, objectively measurable guidance as to the claimant’s specific

limitations. See Gaskin v. Comm’r of Soc. Sec., 280 F. App’x 472, 476 (6th Cir. 2008); Dooley

v. Comm’r of Soc. Sec., 656 F. App’x 113, 117 (6th Cir. 2016); Quisenberry v. Comm’r of Soc.

Sec., 757 F. App’x 422, 431 (6th Cir. 2018). Further, substantial evidence supported the ALJ’s

conclusion that Dr. Khooblall’s opinion was vague and imprecise, including Dr. Khooblall’s

failure to: (1) state how long Jordan could stand, sit orwalk; (2) state how much weight or how

much time in an average workday Jordan could be expected to push, pull, or reach; or

(3) otherwise define what he meant when he said Jordan was “extremely limited” in walking and

had “moderate limitations” in standing, pushing, pulling, bending, reaching, and repetitive foot

movements.” (Tr. 679). Moreover, the problem applying the vague, imprecise terms in

Dr. Khooblall’s opinion was demonstrated at the ALJ hearing. See (Tr. 59) (“I see where



                                                33
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 34 of 37. PageID #: 1036




[Dr. Khooblall] puts in here function limitations are moderate and doesn’t describe and no one

defines what moderate is.”). Thus, because the ALJ’s conclusion that Dr. Khooblall’s opinion

used vague and imprecise terms that failed to provide useful guidance regarding Jordan’s

abilities was reasonably drawn from the record, the ALJ’s decision to assign “little” weight to

Dr. Khooblall’s opinion (Tr. 37) fell within the Commissioner’s “zone of choice” and cannot be

second-guessed by this court. Mullen, 800 F.2d at 545.

       Accordingly, the ALJ’s evaluation of Dr. Khooblall’s opinion must be affirmed.

       E.      Left Upper Extremity Limitation in the RFC

       Jordan argues that the ALJ erred by failing to incorporate into her RFC finding a

limitation related to his left shoulder impairment. ECF Doc. 14-1 at 22-24. Specifically, Jordan

asserts that the evidence in the record (his testimony and Dr. Khooblall’s opinion) demonstrated

that his left shoulder impairment caused limitations in such activities as pushing, pulling,

reaching, lifting, and carrying. ECF Doc. 14-1 at 23. And he says that the ALJ’s failure to

include such a limitation in the RFC finding was not harmless because: (1) the VE testified that

none of the light exertion jobs he identified would be available if a hypothetical individual were

precluded from overhead reaching; and (2) the VE’s testimony that the sedentary jobs he

identified would be unaffected by such a limitation was inconsistent with the Dictionary of

Occupational Titles. ECF Doc. 14-1 at 23-24.

       The Commissioner responds that substantial evidence – including Dr. Bolz’s and

Dr. Manos’s opinions – supported the ALJ’s decision not to include an additional reaching

limitation in Jordan’s RFC. ECF Doc. 16 at 15. Further, the Commissioner argues that any

additional reaching limitation would not have precluded Jordan from performing sedentary work

because: (1) the VE testified that there were jobs at the sedentary level that required only



                                                 34
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 35 of 37. PageID #: 1037




occasional reaching and no overhead reaching; and (2) the VE’s testimony was consistent with

the VE’s reading of the DOT and based on the VE’s experience, knowledge, education, and

training. ECF Doc. 16 at 15-16.

       At Step Four of the sequential analysis, the ALJ must determine a claimant’s RFC by

considering all relevant medical and other evidence. 20 C.F.R. §§ 404.1520(e), 416.920(e). The

RFC is an assessment of a claimant’s ability to do work despite his impairments. Walton v.

Astrue, 773 F. Supp. 2d 742, 747 (N.D. Ohio 2011) (citing 20 C.F.R. § 404.1545(a)(1) and SSR

96-8p, 1996 SSR LEXIS 5 (July 2, 1996)). “In assessing RFC, the [ALJ] must consider

limitations and restrictions imposed by all of an individual’s impairments, even those that are not

‘severe.’” SSR 96-8p, 1996 SSR LEXIS 5. Relevant evidence includes a claimant’s medical

history, medical signs, laboratory findings, and statements about how the symptoms affect the

claimant. 20 C.F.R. §§ 404.1529(a), 416.929(a); see also SSR 96-8p, 1996 SSR LEXIS 5.

       Notwithstanding the ALJ’s failure to apply proper legal standards in evaluating Dr.

Rhiew’s opinion, the ALJ applied proper legal standards and reached a conclusion supported by

substantial evidence in declining to incorporate into the RFC limitations based on Jordan’s left

shoulder impairment. Here, the ALJ complied with the regulations by “consider[ing] all

symptoms” in light of the medical and other evidence. 20 C.F.R. §§ 404.1520(e), 416.920(e);

(Tr. 29). Further, the ALJ gave a thorough summary of Jordan’s subjective complaints, the

objective medical evidence, and the medical opinion evidence – specifically discussing Jordan’s

testimony and Dr. Khooblall’s findings related to his left shoulder. (Tr. 29-36). And substantial

evidence supports the ALJ’s decision not to incorporate into the RFC limitations based on

Jordan’s shoulder impairment, including: (1) treatment notes indicating that Jordan could move

all of his extremities, had normal muscle bulk and tone, could perform physical therapy



                                                35
      Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 36 of 37. PageID #: 1038




exercises; (2) Jordan’s statements denying joint or muscle pain other than in his back and

denying any weakness; (3) Dr. Goomber’s December 2016 and May, October, and December

2017 notes indicating that Jordan did not have any subluxation noted on movement of his

bilateral upper extremities; and (4) Dr. Rhiew’s March 2017 notes indicating that Jordan had

normal arm strength and movement. (Tr. 626, 636-37, 642-43, 656, 796, 807-08, 880-82, 870-

72, 875-77). Thus, the ALJ’s decision not to incorporate into the RFC additional limitations

based on Jordan’s left shoulder impairment was reasonably drawn from the record and fell within

the Commissioner’s “zone of choice.” Mullen, 800 F.2d at 545.

         Accordingly, this court must affirm the ALJ’s decision not to incorporate into the RFC

additional limitations based on Jordan’s left shoulder impairment. Nevertheless, many of the

limitations that Jordan advocates should have been imposed based on his left shoulder

impairment appear within Dr. Rhiew’s opinion and are based on Jordan’s back impairments –

i.e., pushing, pulling, reaching, and lifting limitations. And, because this court has determined

Jordan’s case should be remanded for the ALJ to apply proper legal standards in evaluating

Dr. Rhiew’s opinion, it is possible that the ALJ might change Jordan’s RFC for the March 2015

through November 2018 RFC period to incorporate similar limitations to those he now

advocates.

VI.      Conclusion

         Because Jordan has failed to show that his “new evidence” is chronologically relevant to

his claims, his request for a Sentence Six remand is DENIED. Nevertheless, the ALJ failed to

apply proper legal standards in weighing Dr. Rhiew’s opinion; that failure was harmless only

with respect to the August 2013 through March 2015 RFC period but not the March 2015

through November 2018 RFC period; and the ALJ otherwise applied proper legal standards and



                                                36
   Case: 1:19-cv-02392-TMP Doc #: 17 Filed: 09/15/20 37 of 37. PageID #: 1039




reached a decision supported by substantial evidence in evaluating Dr. Khooblall’s opinion and

Jordan’s left shoulder impairment. Accordingly, the ALJ’s decision: (1) concluding that Jordan

was not disabled from August 15, 2013 through March 5, 2015 is AFFIRMED; and

(2) concluding that Jordan was not disabled from March 6, 2015 through November 14, 2018 is

VACATED AND REMANDED for the ALJ to apply proper legal standards in evaluating

Dr. Rhiew’s opinion.

       IT IS SO ORDERED.

Dated: September 15, 2020
                                                   Thomas M. Parker
                                                   United States Magistrate Judge




                                              37
